          Case 3:21-cv-00405-AHG Document 5 Filed 03/11/21 PageID.16 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JACQUELINE K.,                                       Case No.: 3:21-cv-00405-AHG
12                                       Plaintiff,       ORDER GRANTING MOTION FOR
     v.                                                   LEAVE TO PROCEED IN FORMA
13
                                                          PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,                                     [ECF No. 2]
15
                                       Defendant.
16
17
             On March 8, 2021, Plaintiff Jacqueline K. (“Plaintiff”) brought this action against
18
     the Commissioner of Social Security, Andrew Saul, seeking judicial review of the
19
     Commissioner’s final administrative decision denying his application for Social Security
20
     Supplemental Security Income Disability Benefits for lack of disability. ECF No. 1. Along
21
     with her Complaint, Plaintiff also filed a Motion for Leave to Proceed in forma pauperis
22
     (“IFP”) under 28 U.S.C. § 1915. ECF No. 2.
23
     I.      LEGAL STANDARD
24
             A motion to proceed IFP presents two issues for the Court’s consideration. First, the
25
     Court must determine whether an applicant properly shows an inability to pay the $400
26
     civil filing fee required by this Court. See 28 U.S.C. §§ 1914(a), 1915(a). To that end, an
27
     applicant must also provide the Court with a signed affidavit “that includes a statement of
28

                                                      1
                                                                                  3:21-cv-00405-AHG
           Case 3:21-cv-00405-AHG Document 5 Filed 03/11/21 PageID.17 Page 2 of 5



 1   all assets[,] which shows inability to pay initial fees or give security.” CivLR 3.2(a).
 2   Second, § 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s complaint
 3   sufficiently states a claim upon which relief may be granted. See Lopez v. Smith, 203 F.3d
 4   1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but requires a district court to
 5   dismiss an in forma pauperis complaint that fails to state a claim.”).
 6   II.        DISCUSSION
 7         A.      Motion to Proceed IFP
 8              An applicant need not be completely destitute to proceed IFP, but she must
 9   adequately prove her indigence. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,
10   339–40 (1948). An adequate affidavit should “allege[] that the affiant cannot pay the court
11   costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234
12   (9th Cir. 2015) (citing Adkins, 335 U.S. at 339). No exact formula is “set forth by statute,
13   regulation, or case law to determine when someone is poor enough to earn IFP status.”
14   Escobedo, 787 F.3d at 1235. Consequently, courts must evaluate IFP requests on a case-
15   by-case basis. See id. at 1235–36 (declining to implement a general benchmark of “twenty
16   percent of monthly household income”); see also Cal. Men’s Colony v. Rowland, 939 F.2d
17   854, 858 (9th Cir. 1991) (requiring that district courts evaluate indigency based upon
18   available facts and by exercise of their “sound discretion”), rev’d on other grounds, 506
19   U.S. 194 (1993); Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974).
20              An adequate affidavit should also state supporting facts “with some particularity,
21   definiteness and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
22   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)). The Court should not
23   grant IFP to an applicant who is “financially able, in whole or in material part, to pull h[er]
24   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984); see also Alvarez v.
25   Berryhill, No. 18cv2133-W-BGS, 2018 WL 6265021, at *1 (S.D. Cal. Oct. 1, 2018) (noting
26   that courts often reject IFP applications when applicants “can pay the filing fee with
27   acceptable sacrifice to other expenses”). Additionally, courts have discretion to make a
28   factual inquiry and to deny a motion to proceed IFP when the moving party is “unable, or

                                                     2
                                                                                    3:21-cv-00405-AHG
       Case 3:21-cv-00405-AHG Document 5 Filed 03/11/21 PageID.18 Page 3 of 5



 1   unwilling, to verify their poverty.” McQuade, 647 F.2d at 940.
 2         Here, Plaintiff states in her affidavit that he receives only $1,000.00 per month in
 3   public assistance and has $5.00 in her checking account. ECF No. 2 at 1–2. Her expected
 4   monthly income barely exceeds her $983.00 in monthly expenses for rent, utilities,
 5   groceries, laundry, transportation, and car insurance. Id. at 4–5. She has no other source of
 6   income or valuable assets, other than her vehicle. Id. 2–3. Considering the information in
 7   the affidavit, the Court finds that Plaintiff has sufficiently shown an inability to pay the
 8   $400 filing fee under § 1915(a).
 9      B. Screening under 28 U.S.C. 1915(e)
10         As discussed above, every complaint filed pursuant to the IFP provisions of 28
11   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
12   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
13   complaints that are frivolous or malicious, fail to state a claim on which relief may be
14   granted, or seek monetary relief from defendants who are immune from such relief. See 28
15   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
16   requirement. See Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *1
17   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
18   right, such as an appeal of the Commissioner's denial of social security disability benefits
19   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
20   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”);
21   Lopez, 203 F.3d at 1129.
22         Rule 8 sets forth the federal pleading standard used to determine whether a complaint
23   states a claim upon which relief may be granted. FED. R. CIV. P. 8; see also Ashcroft v.
24   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain
25   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
26   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
27   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
28   recitation of the elements of a cause of action” to justify relief). A proper pleading “does

                                                   3
                                                                                  3:21-cv-00405-AHG
        Case 3:21-cv-00405-AHG Document 5 Filed 03/11/21 PageID.19 Page 4 of 5



 1   not require detailed factual allegations, but it demands more than an unadorned, the-
 2   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions
 3   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
 4   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
 5   (referring to FED. R. CIV. P. 8).
 6            For example, in social security cases, “[t]he plaintiff must provide a statement
 7   identifying the basis of the plaintiff's disagreement with the ALJ’s determination and must
 8   make a showing that he is entitled to relief, ‘in sufficient detail such that the Court can
 9   understand the legal and/or factual issues in dispute so that it can meaningfully screen the
10   complaint pursuant to § 1915(e).’” Jaime B. v. Saul, No. 19cv2431-JLB, 2020 WL
11   1169671, at *2 (S.D. Cal. Mar. 10, 2020) (quoting Graves v. Colvin, No. 15cv106-RFB-
12   NJK, 2015 WL 357121, at *2 (D. Nev. Jan. 26, 2015)). “Every plaintiff appealing an
13   adverse decision of the Commissioner believes that the Commissioner was wrong. The
14   purpose of the complaint is to briefly and plainly allege facts supporting the legal
15   conclusion that the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753,
16   at *2.
17            Having reviewed Plaintiff’s Complaint, the Court finds Plaintiff has sufficiently
18   stated a claim upon which relief may be granted. Plaintiff appeals the Commissioner’s
19   denial of her benefits application on the grounds that “the application of the ALJ’s assess
20   residual functional capacity is not supported by substantial evidence.” ECF No. 1 at 4.
21   Specifically, Plaintiff contends: (1) “In assessing the residual functional capacity, the ALJ
22   failed to account for the complete medical examining opinion of Dr. Irving. Dr. Irving
23   opined that Plaintiff would have moderate limitation in interacting with[] the public and
24   responding appropriately to usual work situations and to changes in a routine work setting;”
25   and (2) “The ALJ further error by improperly rejecting [Plaintiff]’s testimony regarding
26   pain, symptom, and limitation. [Plaintiff] testified that some days she stays in bed and it is
27   hard to think, which some days she feels good and gets the housework done; she also
28   testified that she avoids people and is stressed out in new situations.” ECF No. 1 at 3–4.

                                                    4
                                                                                     3:21-cv-00405-AHG
        Case 3:21-cv-00405-AHG Document 5 Filed 03/11/21 PageID.20 Page 5 of 5



 1   The Court finds these allegations sufficiently specific to state a claim for reversal or remand
 2   of the Commissioner’s decision.
 3   III.   CONCLUSION
 4          Based on the foregoing considerations, the Court GRANTS the Plaintiff’s Motion
 5   to Proceed IFP (ECF No. 2).
 6          In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), the Court
 7   DIRECTS the Clerk to issue the summons and to send Plaintiff a blank United States
 8   Marshal Service (“USMS”) Form 285 along with certified copies of this Order and his
 9   Complaint (ECF No. 1). Once Plaintiff receives this “IFP Package,” the Court ORDERS
10   him to complete the Form 285 and forward all documents in the package to the USMS.
11   Upon receipt, the USMS will serve a copy of the Amended Complaint and summons on
12   Defendant as directed by Plaintiff on the USMS Form 285. The United States will advance
13   all costs of service. See 28 U.S.C. § 1915(d); FED. R. CIV. P. 4(c)(3)
14
15          IT IS SO ORDERED.
16   Dated: March 11, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                    3:21-cv-00405-AHG
